DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5, in the reply filed on 1/22/2022 is acknowledged.  Further, group II, claims 6-10, and group III, claims 11-13, are withdrawn from further consideration in the reply filed on 1/22/2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application KR 10-2018-0062142, filed on 5/30/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2020 and 11/4/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-13 are pending with claims 1-5 being examined and 6-13 are withdrawn. 
Drawings
The drawings are objected to because Fig. 4 does not clearly depict the “egg yolk structure” and fails to clearly distinguish the recited structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (KR 101616173 B1; hereinafter “Kang”; English translation attached) in view of Singh et al (“Effect of crystallite size, Raman surface modes and surface basicity on the gas sensing behavior of terbium-doped SnO2 nanoparticles”, 2016, Ceramics International, Volume 42, Issue 3, pp 4323-4332; hereinafter “Singh”). 
Regarding claim 1, Kang teaches a complex for detecting gas (Kang; para [1]; gas sensor having a new composition for detecting a specific test gas), the complex containing: 
a nanostructure (Kang; para [8, 10, 11, 19-21]; nanosphere) made of an oxide semiconductor (Kang; para [8, 10, 16]; egg yolk structure is composed of an outer shell, an inner shell of the outer shell, and nanospheres inside the shell…tin oxide yolk structure). 
Kang does not teach a Terbium (Tb) additive supported on the nanostructure.
However, Singh teaches an analogous art of optical and gas sensing properties nanoparticles (Singh; Abstract; pp 4323; Tb3+ -doped SnO2 nanoparticles) containing a nanostructure (Singh; pp 4324; SnO2 nanostructures) and a Terbium (Tb) additive supported on the nanostructure (Singh; pp 4325; terbium doped SnO2 nanoparticle).  It would have been obvious to have modified the tin oxide 2 with terbium improves the gas sensing properties and ethanol selectivity (Singh; pp 4324).
Note: The instant claims contain a large amount of functional language (ex: "for... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, modified Kang teaches the complex of claim 1, wherein the oxide semiconductor is selected from a group consisting of tin oxide (SnO2), zinc oxide (ZnO), and indium oxide (In2O3) (Kang; para [8, 10, 16, 17, 18]; tin oxide yolk structure) 
Regarding claim 3, modified Kang teaches the complex of claim 1, wherein the nanostructure has a hollow structure or an egg yolk structure (Kang; para [8, 10]; Fig. 4, 5; egg yolk structure). 
Regarding claim 4, modified Kang teaches the complex of claim 1 (the nanostructure of Kang is modified to comprise the terbium additive as taught by Singh), wherein the oxide semiconductor is made of tin oxide (SnO2) (Kang; para [8, 10, 16, 17, 18]; tin oxide yolk structure),
wherein the terbium (Tb) additive is supported in an amount from 0.5 at% to 20 at% based on a total amount of tin (Sn) of the nanostructure (Singh; pp 4324-4325; Table 1; Tb3+–doped SnO2 samples with different terbium content varying from 1 to 5%)
Regarding claim 5, modified Kang teaches the complex of claim 1, wherein the gas to be tested is reducing gas selected from a group consisting of acetone, carbon monoxide, ammonia, toluene, xylene, benzene, and mixtures thereof (Kang; para [16]; a highly sensitive and highly selective oxide semiconductor type gas sensor for detecting methylbenzene, which has a high selectivity to xylene and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.Q.L./Examiner, Art Unit 1796                                                                  

/Benjamin R Whatley/Primary Examiner, Art Unit 1798